Citation Nr: 1809995	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-32 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an aneurysm.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

3.  Entitlement to service connection for loss of skull, status post craniectomy. 

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for a bilateral lower extremity neurological disability, claimed as poor circulation in the feet, neuropathy and sciatic nerve disability. 

6.  Entitlement to service connection for a bilateral shoulder disability, claimed as bursitis and shoulder muscle injury. 

7.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal was remanded in August 2015 for additional development and in August 2017 for hearing scheduling.  After review of the record, the Board finds that the directives of the August 2015 Board remand have not been substantially completed, and another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

At the outset, the Board notes that the Veteran has raised two principle issues in this case.  First, the Veteran asserts that during his tour of duty in Vietnam, he fell from a helicopter from a height of approximately 30 feet.  His reports have been corroborated by a fellow service-member.  Following the fall, the Veteran was rendered unconscious for a period of roughly 15 to 20 minutes.  The Veteran reports that after he awoke he experienced an excruciating headache.  The Veteran states that he was initially treated in the field, and the headache subsided.  The Veteran was subsequently treated for another headache in May 1970, at which time he underwent a spinal tap.  Following his discharge from active duty, he again experienced a similar headache in 1975, and at that time underwent an angiogram that revealed a cerebral aneurysm.  He then underwent a craniectomy and capsulation of the aneurysm. 

The Veteran is also seeking service connection for residuals of a TBI, an aneurysm, and loss of skull resulting from his craniectomy procedure.  The central issue that must be resolved is whether the Veteran's fall from a helicopter in service caused a TBI or aneurysm.  The resolution of the Veteran's claim for service connection for loss of a portion of his skull is an issue that is dependent on whether service connection is established for his claimed aneurysm.  The Veteran underwent a VA examination in February 2010.  At that time, the examiner concluded it was "less as likely as not aneurysm caused by injury/treatment received on military active duty service."  The examiner wholly failed to explain how or why she formulated this opinion.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In January 2011, the Veteran submitted the above-noted statement from Dr. R.P., which indicates the, "severe fall out of the helicopter and concomitant injuries to the head and neck that he suffered at the time were as likely as not to have caused the cerebral aneurysm."  Although the physician stated CT angiograms and magnetic resonance imaging (MRI) scans were not available at that time, the physician did not fully explain why it is his conclusion the Veteran's fall from a helicopter as likely as not caused his aneurysm.  Rather, the physician merely stated that traumatic events, such as the Veteran's fall from a helicopter, "could" disrupt arteries in the brain.  The Board therefore finds neither the Veteran's private physician nor the February 2010 VA examiner has provided a sufficient medical opinion in this case. 

Following a Board remand in August 2015, the Veteran was afforded a VA examination in October 2015.  The examiner stated that the Veteran did not have a TBI, citing to an October 2015 VA psychological examination which indicated that the Veteran did not have significant cognitive impairments.  

Notably, however, the Veteran has also argued, that his aneurysm should be service-connected as secondary to his exposure to Agent Orange in Vietnam.  See June 2010 Notice of Disagreement.  However, none of the previous examinations have addressed whether the Veteran's aneurysm is related to exposure to Agent Orange.  

Therefore, for the aforementioned reasons, the Board finds an examination and medical opinion from a neurological specialist is warranted, to determine if the Veteran sustained a TBI following his helicopter fall in service and whether his cerebral aneurysm is etiologically related to the fall, or due to his herbicide exposure in Vietnam. 

The Veteran also claims entitlement to musculoskeletal and neurological disabilities, which he believes resulted from various service occupational requirements.  Specifically, the Veteran has indicated his back and shoulder disabilities resulted from either his fall from the helicopter in service, or alternatively, from carrying heavy ruck sacks during his time in Vietnam.  He has indicated his knee disabilities have resulted from carrying heavy ruck sacks, or alternatively, from his more than 100 parachute jumps.  Additionally, he has asserted, and the evidence clearly indicates, his lower extremity neurological disabilities are the result of his claimed back disability. 

The Veteran underwent VA examinations in June and December 2010 by the same examiner.  In the course of these examinations, the Veteran was diagnosed with degenerative disc disease of the lumbar spine with radiculopathy, left shoulder adhesive capsulitis, right shoulder degenerative joint disease, right knee status post medial and lateral meniscectomy, and left knee degenerative joint disease.  During the June 2010 examination, the examiner cursorily stated the disabilities of the Veteran's shoulders were at least as likely as not caused by service; however, in her December 2010 examination, the examiner determined the disabilities were not caused by or related to service.  In support of her negative medical opinion, the examiner merely stated "STR's are silent."  The examiner provided no support for her prior favorable opinion.  

In regard to the Veteran's claims for bilateral knee and back disabilities, the examiner twice found these conditions to be unrelated to service, and in support of these conclusions, the examiner indicated the STRs were silent for treatment of these disabilities and the disabilities were consistent with natural age.  Following a Board remand in August 2015, the Veteran was afforded another VA examination in October 2015.  The examiner determined that the Veteran's bilateral shoulder conditions, right knee condition and back could not be attributed to service, carrying heavy ruck sacks, or parachute jumps because medical records were silent until after service.  Furthermore, the examiner stated back changes occur "irrelevant from military service, history of trauma, profession, or race."  

The Board finds June 2010, December 2010 and October 2015 medical opinions to be deficient, as the examiners failed to explain how or why they formulated these conclusions.  Additionally, the examiners clearly ignored the Veteran's reports of continuous manifestations.  Examiners simply are not free to ignore a Veteran's statements related to lay observable symptoms/events.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the AOJ should obtain new VA medical examinations relative to the aforementioned issues.

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).  

2.  Afford the Veteran a VA neurological examination.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.

Based on a review of the results of the Veteran's physical examination, the Veteran's statements regarding the development and treatment of his disability, and a thorough review of the claims file, the examiner should answer the following questions with a complete rationale:

a.)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran sustained a TBI and loss of skull in service, as a result of his fall from a helicopter from a distance of roughly 30 feet, with loss of consciousness?

b.)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran sustained an aneurysm in service, as a result of his fall from a helicopter from a distance of roughly 30 feet, with loss of consciousness, or alternatively, as a result of in-service Agent Orange exposure?

The examiner must provide a complete rationale for any proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, as well as the competent lay statements provided by others, and assume such statements are credible for purposes of the opinions.  Notably, the examiner should consider the statements of private physician R.P. and those of the Veteran and C.M.J.  In addition, the examiner must consider the Veteran's reports of loss of consciousness, as well as his reports of very similar severe headaches following his fall and prior to being diagnosed with an aneurysm.  

3.  Afford the Veteran a VA orthopedic examination to evaluate the nature and etiology of his shoulder, knee and back disabilities.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.  A rationale must be provided for all opinions rendered.

Based on a review of the results of the Veteran's physical examination, the Veteran's statements regarding the development and treatment of his disability, and a thorough review of the claims file, the examiner should answer the following questions with a complete rationale:

a.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability began in service, is related to the Veteran's service, or is otherwise related to a disease, event, or injury in service?

b.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral shoulder condition began in service, is related to the Veteran's service, or is otherwise related to a disease, event, or injury in service?

c.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee condition began in service, is related to the Veteran's service, or is otherwise related to a disease, event, or injury in service?

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




